Citation Nr: 1442048	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include a depressive disorder and an anxiety disorder, due to military sexual trauma (psychiatric disorder).

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989.  

This case originally came to the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  In March 2014, the Board remanded the issue on appeal for a video conference hearing before a member of the Board.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

As the requested hearing has been conducted, there has been substantial compliance with the March 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The April 2011 rating decision found that new and material evidence had been received and denied the claim on a de novo basis, as did the November 2011 Statement of the Case.  

The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for a psychiatric disorder, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

A review of the record reveals that a September 2013 VA treatment report was added to the record in April 2014, and a written waiver of RO review was submitted in May 2014.  See 38 C.F.R. § 20.1304 (2013).  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a psychiatric disorder was denied by an unappealed rating decision in October 2008; and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the October 2008 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.

3.  The evidence indicates that the Veteran's depressive disorder and anxiety disorder are causally related to service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying entitlement to service connection for a psychiatric disorder is final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  Evidence submitted since October 2008 to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a depressive disorder and an anxiety disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the issue of new and material evidence to reopen the claim for service connection for a psychiatric disorder is granted in the decision below, with the reopened claim for a psychiatric disorder being granted, further discussion as to VA's duties to notify and assist with regard to such issue is rendered moot.


Analysis of the Claims

New and Material Evidence Claim

The Veteran seeks to reopen a claim of service connection for a psychiatric disorder, which he contends was incurred as a result of sexual trauma in service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a psychiatric disorder was denied by rating decision in October 2008 because there was no diagnosis of an acquired psychiatric disorder.  The Veteran was notified of this decision later in November 2008, and he did not timely appeal, nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the October 2008 rating decision consisted of the Veteran's service treatment records and VA treatment reports dated through August 2008.  

The Veteran's service treatment records, which do not include a separation evaluation, do not include any complaints or findings of a psychiatric disorder.  VA treatment reports through August 2008 reveal a history of driving under the influence (DUI) and a diagnosis in February 2007 of alcohol dependence.  

Evidence received since October 2008 consists of VA and private treatment reports dated through September 2013, a transcript of the Veteran's May 2014 video conference hearing, and written statements by and on behalf of the Veteran.  

Medical evidence added to the record after October 2008 includes a February 2011 VA clinical evaluation report linking the Veteran's current depression and anxiety to service.  

The Board has reviewed the evidence received into the record since the October 2008 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a psychiatric disorder.  The October 2011 VA medical report is new because it has not previously been received by VA, and it is material because it relates to the element of whether the Veteran has a current acquired psychiatric disorder that could be related to service.  As such, this evidence raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, as this evidence bears upon one element of a claim for service connection.

The Board must now consider whether the Veteran will be prejudiced if the Board proceeds to consider his claim for service connection for an acquired psychiatric disorder on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has made arguments on the merits of the claim for service connection for a psychiatric disorder throughout the appeal period.  He has also had the opportunity to submit evidence on the merits of this claim.  In light of the favorable grant of benefits, there is no possibility of prejudice by the Board's adjudication, in the first instance, of the claim for service connection for a psychiatric disorder on the merits.  Curry v. Brown, 7 Vet App 59 (1994).


Service Connection Claim

The Veteran has contended that he has a psychiatric disorder as a result of service trauma.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran's service treatment records, which do not include a separation medical history or medical examination report, do not contain any complaints or clinical findings of a psychiatric disorder.  The Veteran checked the box for depression or excessive worry in a November 1991 medical history report; no psychiatric condition was diagnosed on medical evaluation in November 1991.

Multiple unexcused absences from drill in the Reserves between May and October 1992 are of record.  Also of record is evidence of the veteran's problems with the law since service, which include incarceration.

The Veteran was hospitalized in October and November 1997 for chemical dependence treatment.  VA treatment records from December 2006 to August 2008 reveal a history of DUI.  Alcohol dependence was diagnosed in February 2007.

After review of the record, an in-person interview of the Veteran, and psychological testing, a VA psychologist provided an eleven page report in February 2011 on the Veteran's psychiatric condition and its etiology.  The examiner noted the veteran's history of sexual trauma in service in which he contends that he was assaulted in his sleep when a covering was put over his head, something was inserted into his rectum, and he was told not to "screw up" any more.  He did not report the assault out of fear.  According to the examiner, while there was the possibility of symptom exaggeration, the overall testing results appeared likely to be a relatively valid indication of his overall emotional adjustment and personality functioning.  The examiner determined that the alleged sexual assault in service appeared to be plausible, even though there was no record of it, and that it is at least as likely as not that the Veteran's current anxiety disorder and depressive disorder are related to military sexual trauma, which led to his alcohol dependence.  

Also on file is an October 2011 medical report from a psychologist and from a mental health practitioner with ASC Psychological Clinic, which is based on an interview with the Veteran but does not appear to have included review of the claims files.  The diagnoses were anxiety disorder, NOS, with subthreshold PTSD features; depressive disorder, NOS; and alcohol dependence, in sustained full remission.  According to this report, although the Veteran was subjected to stressors prior to service entrance involving his father's alcoholism and abuse, the assault in service significantly contributed to, or further compounded, symptoms of anxiety and depression.  Consequently, the Veteran's current anxiety disorder and depressive disorder are at least as likely as not related to his military service.

According to a June 2012 statement from the Veteran's ex-wife, the Veteran drank and beat her for the eight years they were together, beginning with their marriage in May 1987.  According to a letter from the Veteran's mother, which was added to the record in July 2012, the Veteran did not have behavioral problems or drink alcohol until he came home from service.  A letter from the Veteran's sister, added to the file in May 2013, also notes the Veteran's behavioral problems and drinking upon his return from service.

The Veteran testified at his May 2014 video conference hearing that he was sexually assaulted in basic training, which led to depression, anxiety, and the excessive use of alcohol; and that he was too ashamed to talk about it until recently.  

VA treatment records for September 2013 reveal the veteran's complaints of frequent recurring nightmares related to his military sexual trauma.

Based on the above evidence, which includes both a VA medical opinion and a private medical opinion relating the Veteran's depressive disorder and anxiety disorder to service sexual trauma, as well as lay statements in support of the claim from his family and ex-wife, the Board concludes that service connection is warranted for a depressive disorder and an anxiety disorder due to service sexual trauma.  








ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a psychiatric disorder is reopened.

Entitlement to service connection for a depressive disorder and an anxiety disorder is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


